» Case 19-34446 Document 191 Filed in TXSB on 08/29/19 Page 1 of 6

United States Courts
Southern District of Texas
FILED

, AUG 29 2019
IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF TEXAS David J. Bradley, Clerk of Court

HOUSTON DIVISION
In re:
Chapter 11
HALCON RESOURCES, et al., Case No. 19-34446(DRJ)
Debtors.

EMERGENCY Motion to Extend Various Plan
Voting and Objection Deadlines

 

 

EMERGENCY RELIEF HAS BEEN REQUESTED. A HEARING WILL BE
CONDUCTED ON THIS MATTER ON SEPTEMBER , 2019 AT

AM/PM (CDT) IN COURTROOM 400, 4th FLOOR, 515 RUSK
STREET, HOUSTON, TX 77002. IF YOU OBJECT TO THE RELIEF
REQUESTED OR YOU BELIEVE THAT EMERGENCY
CONSIDERATION IS NOT WARRANTED, YOU MUST EITHER APPEAR
AT THE HEARING OR FILE A WRITTEN RESPONSE PRIOR TO THE
HEARING. OTHERWISE, THE COURT MAY TREAT THE PLEADING
AS UNOPPOSED AND GRANT THE RELIEF REQUESTED.

 

RELIEF IS REQUESTED NOT LATER THAN SEPTEMBER 6, 2019.

 

Unsecured Creditor Michael Sammons}, pro se, hereby files this

EMERGENCY MOTION seeking a 14 day extension to the following deadlines:

 

1 Mr. Sammons has long been retired, but as the owner of $865,000 in Halcon Resources
unsecured notes has a strong interest in this case.
r Case 19-34446 Document 191 Filed in TXSB on 08/29/19 Page 2 of 6

(1) September 6, 2019 deadline to vote to accept or reject the Plan;
(2) September 12, 2019 deadline to object to the Disclosure

Statement and Plan.

In support thereof, Mr. Sammons would show as follows:

FACTS

(1) Interactive Brokers (“IB”), one of the largest brokers in the world,
is unaware of any voting forms or deadlines which, under the
Plan, must be provided to its customers who own Halcon
unsecured notes. See Exhibit A-1 and A-2 attached, Affidavit of

Michael Sammons & Affidavit of Elena Sammons;

(2) According to the Office of the U.S. Trustee, an Unsecured Creditors
Committee (“UCC”) would normally have already been appointed
in this case? - unfortunately one prospective member withdrew
her application necessitating a delay to find and vet a willing

replacement.

 

? See 69 Am. Bankr. L.J. 431, 449 (1995) (“The mandatory appointment of a

creditors’ committee was intended to provide dynamic tension with the debtor that would
stimulate the reorganization process through effective and efficient oversight and
negotiation.”); 7 COLLIER ON BANKRUPTCY 91102.02[1], p. 1102-6 (Alan N. Resnick &
Henry J. Somme reds., 16th ed.) (“Appointment of unsecured creditors’ committee is
mandatory and the United States trustee must appoint one in all chapter 11 cases,
assuming that there are creditors willing to serve.”).

 

 
' Case 19-34446 Document 191 Filed in TXSB on 08/29/19 Page 3 of 6

ARGUMENT

No Notice to Interactive Broker Clients

Due process requires that adequate notice be provided before rights are
extinguished. Based upon the attached sworn affidavits, owners of Halcon
Resources 6.75% notes due 6/15/2023 held by IB have received no notice of
these deadlines and have no way to vote on the Plan. While it is unclear
whether the fault lies with the Debtors or IB, the indisputable fact is that the
fault does not lie with any of the owners of Halcon notes held by IB.3

Perhaps the error will be corrected in the near future, but the voting
documents state that they must be delivered by mail, signed, and returned in
self-addressed envelopes for actual receipt by the September 6, 2019 deadline
(now just five business days away).*

Under these circumstances the voting deadline should be extended 14
days to allow the Debtors agent, KCC, and IB to undertake whatever steps are
necessary to deliver the voting forms to IB customers holding Halcon

unsecured notes and allow them sufficient time to review, vote, and return.

 

3 The debtors agent, KCC, LLC, handling the distribution/voting stated to Mr. Sammons that
he could not vote without such vote going through IB; i.e., that Mr. Sammons could not, as
he requested, simply fill out a blank voting form, sign it, and email it to KCC, LLC. See
Exhibit A-1, Affidavit of Michael Sammons, attached.

4 Even if the voting packet could arrive early next week, which itself seems impossible
(Monday is Labor Day and nothing has been prepared or mailed yet by IB), the return by
USPS by that Friday is all but impossible - indeed, by the time the packets are sent out and
received, some voters might understandably decide not to even try and return them given
the deadline could not possibly be satisfied.

 
‘ Case 19-34446 Document 191 Filed in TXSB on 08/29/19 Page 4 of 6

Slight Delay in Appointing Unsecured Creditors Committee

In addition to a 14 day extension of the September 6, 2019 Plan voting
deadline, a 14 day extension of the September 12, 2019 objection deadline
(disclosure statement and plan) would allow a UCC to be appointed and to
undertake an adequate investigation of any appropriate concerns.°®

The importance and role of an Unsecured Creditors Committee is
central to the entire Chapter 11 structure envisioned by Congress. Indeed,
commentators have opined that appointment of a UCC is mandatory (as long
as there are creditors willing to serve). Supra, note 2.

But for the unfortunate and last minute withdrawal of one approved
and vetted UCC applicant, a UCC would have already been appointed - but
that last minute withdrawal has now caused an unavoidable week or so delay

in the appointment of a formal UCC.®

A Clear Need to Investigate the Disclosure Statement

Several unsecured noteholders have already voted against the Plan
because it appears that the Liquidation Statement in the Disclosure Statement,
Dkt. 19, pg. 395, is materially inaccurate (understates liquidation values, while

overstating liquidation expenses) and a 1129(a)(7) objection exists.

 

> The pro se Mr. Sammons has raised various issues in his Objection to the Disclosure
Statement and the Plan. Dkt. 171. But these issues are best considered, investigated, and
addressed by a UCC.

6 Upon information and belief, the necessary prospective member creditors willing to
serve on a UCC have now been, or soon will be, vetted for formal appointment.

 

 
‘ Case 19-34446 Document 191 Filed in TXSB on 08/29/19 Page 5 of 6

A colorable 1129(a)(7) issue would appear to exist:

(1) The Debtors state that the value of the new stock to be issued
under the Plan will represent a recovery to the noteholders of
22.1%. Dkt. 19, pg. 15. However, the Halcon notes continue to
actively trade at a price indicating only a 12% recovery. See
Exhibit B, Recent Halcon Note Trades. A “market tested”” Plan
recovery rate of only 12% vs. an (understated) liquidation value
recovery rate of 17.9% clearly implicates 1129(a)(7).8

(2) While the Plan results in issuance of new stock representing a
12% recovery to noteholders (22.1% recovery according to the
Plan), the Objection filed at Dkt. 171 forcefully argues that a
Chapter 7 liquidation of Halcon would result in an approximate

and far superior 50% recovery for those same noteholders.

 

7 See In re VFB LLC v. Campbell Soup Co,, 482 F.3d 624, 633 (3d Cir. 2007). (“Absent some

reason to distrust it, the market price is a more reliable measure of the stock’s value than
the subjective estimates of one or two expert witnesses.”)

8 The reason is a phenomenon which currently exists for several comparable Permian E&P
public companies, and that is that the stock market, at least for companies deemed with

poor management (cf. Halcon’s two Chapter 11 filings in 3 years), is valuing production at
market rates ($45,000 per bbl oil/day; $20,000 per bbl NGL b/day; $2,250 per Mcf NG/d)
but Permian acreage as low as $0/acre (“managements that have always lost money with
good Permian acreage, will always lose money”). As Exhibit C attached shows, expert
Andrew Dittmar of DrillingInfo.com, calculated the value of Halcon’s production at $574
million as of June 23, 2019. There is a ready market for flowing oil/NGL/NG (with
numerous streaming/ royalty companies as buyers). Applying a 20% discount to the
market value of such production, equals roughly the Plan exit EV of $450 mil (Dkt. 19, pg.
104) - leaving $0 value for Halcon’s 57,000 Permian acres (which would bring at least
$5,000/acre net at auction for an additional $285 mil for a total net recovery of 50% to
noteholders (vs. the Plan’s inflated 22.1% recovery)). Expert testimony would only be
required to substantiate these production market values and acreage auction values.

5

 
Case 19-34446 Document 191 Filed in TXSB on 08/29/19 Page 6 of 6

In this case there is a need for a UCC - some Halcon creditors have
already voted against the plan - and Congress certainly expected a UCC in
such disputed Chap. 11 cases ~ a short extension is needed to appoint a UCC.

CONCLUSION

Due process requires extending the deadlines affecting the rights of
Halcon noteholders, several of whom intend to vote against the Plan, to
(a) allow all noteholders, including those with Halcon notes held by Interactive
Brokers, to receive notice of this case and a fair opportunity to vote on the Plan
and/or object to the Disclosure Statement and Plan, and (b) to allow
appointment of a formal UCC to investigate the 1129(a)(7) issues and and
other concerns of those creditors who have or might vote against the Plan.

WHEREFORE, the September 6, 2019 deadline for voting to accept or
reject the Plan, and the September 12, 2019 deadline for objecting to the

Disclosure Statement and/or the Plan, should be extended 14 days each.

Respectfully submitted,

Milt detnenpre?
Michael Sammons
1013 10% St#B
Galveston, TX 77550
210-858-6199

michaelsammons@yahoo.com

Certificate of Service

A true copy of this Objection was served by email on all parties; in
addition, the Court Clerk is also requested to file this Objection in the ECF

System for all parties; both this 29th day of August, 20 . .
telat dammpre/

Michael Sammons

 
